UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

AMINATA KAMARA WRIGHT,
Petitioner,

v.
                                                                       No. 96-2123
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(No. A72-393-859)

Submitted: February 11, 1997

Decided: September 16, 1997

Before NIEMEYER and WILKINS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Germaine Wright Sobral, GUTJAHR & MONTAGUT, Falls Church,
Virginia, for Petitioner. Frank W. Hunger, Assistant Attorney Gen-
eral, Charles E. Pazar, Senior Litigation Counsel, Linda S. Wernery,
Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Aminata K. Wright petitions for review of a final order of the
Board of Immigration Appeals (Board) denying her application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we deny the petition.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any"refugee." 8
U.S.C. § 1158(a) (1994). The Act defines a"refugee" as a person
unwilling or unable to return to her native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. Huaman-
Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th
Cir. 1992).

We must uphold the Board's determination that Wright is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994). We accord the Board all possible def-
erence. Huaman-Cornelio, 979 F.2d at 999. The decision may be "re-
versed only if the evidence presented by [Wright] was such that a
reasonable factfinder would have to conclude that the requisite fear

                    2
of persecution existed." See INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

Wright, who overstayed a tourist visa in the United States in the
fall of 1991, contends that the Board erred in finding that she had no
well-founded fear of persecution. After a careful review of the admin-
istrative record, we find that the evidence simply does not compel the
conclusion that a reasonable person in Wright's circumstances would
fear persecution if she returned to Sierra Leone. Huaman-Cornelio,
979 F.2d at 999.

Evidence established that Wright, a native and citizen of Sierra
Leone, was an active member of the All People's Congress (APC) for
twenty-one years. In April 1992, the APC-controlled government was
overthrown by a military group which took over the government.
While APC members, including Wright's brother-in-law, were sin-
gled out for mistreatment in the year following the coup, there is no
evidence that APC members have been subject to persecution since
that time.

Wright maintains that her fear is objectively reasonable because
officials searched her home in Sierra Leone in April 1993, confiscated
her APC membership materials, and detained her mother for two
days. While we do not discount the seriousness of these events, the
record adequately supports the Board's finding that conditions have
changed in Sierra Leone and that APC members have not been sin-
gled out for mistreatment in recent years.

The standard for withholding of deportation is more stringent than
that for granting asylum. INS v. Cardoza-Fonseca , 480 U.S. 421, 431-
32 (1987). To qualify for withholding of deportation, an applicant
must demonstrate a "clear probability of persecution." Id. at 430. As
Wright has not established entitlement to asylum, she cannot meet the
higher standard for withholding of deportation.

We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

PETITION DENIED

                    3